Citation Nr: 1103253	
Decision Date: 01/25/11    Archive Date: 02/01/11

DOCKET NO.  01-00 454A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether the character of the Veteran's discharge for his 
service from January 6, 1964, to March 21, 1968, is a bar to VA 
benefits based on that period of service.

2.  Entitlement to service connection for alcoholism.

3.  Entitlement to service connection for hepatitis C, to include 
as secondary to alcoholism.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel


INTRODUCTION

The Veteran had active service from January 1964 to March 1968, 
for which he received a discharge under other than honorable 
conditions.

This matter comes before the Board of Veteran's Appeals (Board) 
on appeal from an October 2000 rating action by the RO that 
denied the benefits currently sought.

In November 2008, the Board remanded the matter for additional 
procedural and evidentiary development.  At that time, the Board 
acknowledged the Veteran's contention had that he never received 
notice of the October 1968 administrative decision and found that 
a review of the claims folder appeared to support that assertion.  
Given the lack of evidence to show that the Veteran was notified 
of the adverse determination in 1968, the Board held that the 
matter would be considered on the merits, in the interests of 
fairness.

In April 2010, the Board remanded the matter for additional 
evidentiary development.

The issue of entitlement to service connection for 
posttraumatic stress disorder being referred has been 
raised by the record, but has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over it, and it is 
referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.






REMAND

Under applicable law, the term "veteran" means a person who 
served in the active military, naval, or air service, and who was 
discharged or released there from under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  A 
discharge or release from active service under conditions other 
than dishonorable is a prerequisite to entitlement to VA pension 
or compensation benefits.  38 U.S.C.A. § 101(18); 38 C.F.R. § 
3.12(a).

There are two types of character of discharge bars to 
establishing entitlement for VA benefits: statutory bars found at 
38 U.S.C.A. § 5303(a) and 38 C.F.R. § 3.12(c), and regulatory 
bars listed in 38 C.F.R. § 3.12(d). 38 C.F.R. § 3.12(d) provides, 
in part, that a discharge or release because of willful and 
persistent misconduct is considered to have been issued under 
dishonorable conditions.  See 38 C.F.R. § 3.12(d)(4).  A 
discharge or release from service under one of the conditions 
specified in 38 C.F.R. § 3.12 is a bar to the payment of benefits 
unless it is found that the person was insane at the time of 
committing the offense.  38 C.F.R. § 3.12(b).

Per VA regulations, an "insane" person is one who: (a) while 
not mentally defective or constitutionally psychopathic, except 
when a psychosis has been engrafted upon such basic condition, 
exhibits, due to disease, a more or less prolonged deviation from 
his normal method of behavior; or (b) interferes with the peace 
of society; or (c) has so departed (become antisocial) from the 
accepted standards of the community to which by birth and 
education he belongs as to lack the adaptability to make further 
adjustment to the social customs of the community in which he 
resides.  38 C.F.R. § 3.354(a).

The condition of insanity need only exist at the time of the 
commission of the offense leading to the person's discharge, and 
there is no requirement of a causal connection between the 
insanity and the misconduct.  Struck v. Brown, 9 Vet. App. 145 
(1996).  There still must be competent evidence establishing the 
appellant was insane at the time of the offenses in question 
leading to an other than honorable discharge.  Zang v. Brown, 8 
Vet. App. 246, 254 (1995).

In considering whether a Veteran's behavior meets the standard 
for insanity under 38 C.F.R. § 3.354(a), it is noted that a minor 
episode or episodes of disorderly conduct or eccentricity does 
not fall within the definition of insanity in that regulation.  
VAOPGCPREC 20-97 (May 22, 1997).

The record shows that during the Veteran's last 18 months of 
service, he was found guilty of unauthorized absences on at least 
six occasions.  He had also been cited for "frequent involvement 
of a discreditable nature with civil or military authorities."  
After an evaluation of all of the facts presented, a Board of 
Officers had recommended that the Veteran be separated from 
service under conditions other than honorable by reason of 
unfitness.  According to VAR 1012(D)(4), a discharge or release 
because of willful and persistent misconduct is considered to 
have been issued under dishonorable conditions.  The Veteran's 
conduct during his period of military service was held to be 
properly classified as willful and persistent misconduct.  The 
recommendation of the Board of Officers was effective on March 
21, 1968.  Accordingly, the Veteran's discharge for the period of 
service from January 6, 1964, to March 21, 1968, was held to be 
under dishonorable conditions.  

In an October 1968 administrative decision, the RO determined 
that the Veteran's discharge for his period of active duty from 
January 1964 to March 1968 was under dishonorable conditions and 
barred VA benefits except for health care.  In so concluding, the 
RO considered the facts surrounding the Veteran's service, as 
detailed above.  

The Veteran's Form DD-214 demonstrates that his character of 
service was under other than honorable conditions.   However, he 
claims that his mental status met the criteria for "insanity" 
during commission of the offenses that led to his discharge.  He 
avers that he had an undiagnosed mental condition during service, 
which was later diagnosed PTSD.

The post-service medical evidence of record includes evidence of 
a suicidal acute overdose in March 1988 and a diagnosis of PTSD 
in March 2005.

The Board finds that a VA medical opinion should be obtained to 
ascertain whether the Veteran was insane at the time of the 
commission of offenses leading to his discharge.  This will 
assist in resolving the matter of his mental state in connection 
with the circumstances that procured his discharge.  The examiner 
should render the opinion needed in connection with a detailed 
review of the claims file, in view of all competent evidence with 
a bearing on mental status.  See 38 U.S.C.A. § 5103A(d) (West 
2002 & Supp. 2009); 38 C.F.R. § 3.159(c)(4) (2010) (VA will 
provide a medical examination or obtain a medical opinion based 
upon a review of the evidence of record if VA determines it is 
necessary to decide the claim).

As to the claims of entitlement to service connection for 
alcoholism and hepatitis C, as a grant these benefits is 
dependent on an upgrade in the Veteran's character of discharge, 
such issues are inextricably intertwined and thus adjudication of 
these issues will be deferred at this time. 

Accordingly, the case is REMANDED for the following action:

1.  Forward the claims file to a VA 
psychiatric examiner for purpose of 
determining the Veteran's mental status 
during the time period of commission of the 
offenses leading to his discharge by reason 
of willful and persistent misconduct.  The 
claims folder must be provided to and 
reviewed by the examiner.  The VA examiner is 
requested to opine whether the Veteran was 
insane at the time of the instances of 
misconduct during military service.

The examiner should include in the 
examination report the rationale for any 
opinion expressed.  However, if the examiner 
cannot respond to the inquiry without resort 
to speculation, he or she should so state, 
and further explain why it is not feasible to 
provide a medical opinion.

2.  Thereafter, the RO/AMC should 
readjudicate the claim on appeal, based upon 
all additional evidence received.  If the 
benefit sought on appeal is not granted, the 
Veteran should be furnished with a 
Supplemental Statement of the Case (SSOC) and 
afforded an opportunity to respond before the 
file is returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



